Exhibit 10.1

MAGNACHIP SEMICONDUCTOR CORPORATION 2020 EQUITY AND INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this Plan is to permit award grants to non-employee
Directors, Officers, other Employees, and Consultants of the Participating
Company Group, and to provide to such persons incentives and rewards for Service
and/or performance.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b) “Award” means any Option, Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Unit, Cash Incentive Award or other
award granted under this Plan.

(c) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(f) “Cause” means, unless such term or an equivalent term is otherwise defined
by the applicable Evidence of Award or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s failure to substantially perform the
Participant’s customary duties with a Participating Company in the ordinary
course (other than such failure resulting from the Participant’s incapacity due
to physical or mental illness) that, if susceptible to cure, has not been cured
as determined by the Participating Company within 30 days after a written demand
for substantial performance is delivered to the Participant by the Participating
Company, which demand specifically identifies the manner in which such entity
believes that the Participant has not substantially performed the Participant’s
duties; (ii) the Participant’s gross negligence, intentional misconduct or fraud
in the performance of his or her Service; (iii) the Participant’s indictment (or
equivalent) for a felony or to a crime involving fraud or dishonesty; (iv) a
judicial determination that the Participant committed fraud or dishonesty
against any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity; (v) the Participant’s material violation of one or more of the
Participating Company Group’s policies applicable to the Participant’s Service
as may be in effect from time to time; or (vi) the Participant’s conduct that
brings or could reasonably be expected to bring the Participating Company Group
into public disgrace or disrepute and that has a material adverse effect on the
business of the Participating Company Group.

(g) “Change in Control” has the meaning set forth in Section 12 of this Plan.

(h) “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as such law and regulations may be amended from time to time.

(i) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan.

(j) “Company” means MagnaChip Semiconductor Corporation, a Delaware corporation,
and its successors.

(k) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to this Plan in
reliance on registration on Form S-8 under the Securities Act.

 

1



--------------------------------------------------------------------------------

(l) “Date of Grant” means the date provided for by the Committee on which a
grant of Options, Appreciation Rights, Performance Shares, Performance Units,
Cash Incentive Awards, or other awards contemplated by Section 9 of this Plan,
or a grant or sale of Restricted Stock, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).

(m) “Director” means a member of the Board.

(n) “Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Evidence of Award or other written agreement between a
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

(o) “Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by this Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.

(p) “Effective Date” means the date this Plan is approved by the Stockholders,
which is June 11, 2020.

(q) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an “employee” as defined under Section 3401(c) of the Code;
provided, however, that neither service as a member of the Board nor payment of
a Director’s fee shall be sufficient to constitute employment for purposes of
this Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be.

(r) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the Awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

(t) “Exercise Price” means the purchase price payable on exercise of an Option.

(u) “Fair Market Value” means, as of any particular date, the closing price of a
share of Stock as reported for that date on the New York Stock Exchange or, if
the Stock is not then listed on the New York Stock Exchange, on any other
national securities exchange on which the Stock is listed, or if there are no
sales on such date, on the next preceding trading day during which a sale
occurred. If there is no regular public trading market for the Stock, then the
Fair Market Value shall be the fair market value as determined in good faith by
the Committee. The Committee is authorized to adopt another fair market value
pricing method, provided such method is stated in the applicable Evidence of
Award and is in compliance with the fair market value pricing rules set forth in
Section 409A.

(v) “Incentive Stock Option” means an Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision.

(w) “Incumbent Director” means a Director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of

 

2



--------------------------------------------------------------------------------

the Incumbent Directors at the time of such election or nomination (but
excluding a Director who was elected or nominated in connection with an actual
or threatened proxy contest relating to the election of Directors of the
Company).

(x) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Options, Appreciation Rights, Restricted
Stock, Restricted Stock Units, Dividend Equivalent Rights or other awards
pursuant to this Plan. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the goals or actual levels
of achievement regarding the Management Objectives, in whole or in part, as the
Committee deems appropriate and equitable, to the extent permitted by applicable
law.

(y) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Evidence of Award) or which does not qualify as an incentive stock option
within the meaning of Section 422(b) of the Code.

(z) “Officer” means any person designated by the Board as an officer of the
Company.

(aa) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option.

(bb) “Option” means the right to purchase Stock upon exercise of an Award
granted pursuant to Section 4 of this Plan.

(cc) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the Stockholders of securities of the
Company representing more than fifty percent (50%) of the total combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of Directors; (ii) a merger or consolidation in which the Company
is a party; or (iii) the sale, exchange, or transfer of all or substantially all
of the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company).

(dd) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director,
(ii) an Officer or other Employee, including a person who has agreed to commence
serving in such capacity within 90 days of the Date of Grant, or (iii) a
Consultant.

(ee) “Participating Company” means the Company or any Subsidiary.

(ff) “Participating Company Group” means, at any point in time, the Company and
all other entities collectively which are then Participating Companies.

(gg) “Performance Period” means, in respect of any Award with Management
Objectives, a period of time established within which the Management Objectives
relating to such Award are to be achieved.

(hh) “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Stock awarded pursuant to Section 8 of this Plan.

(ii) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(jj) “Plan” means this MagnaChip Semiconductor Corporation 2020 Equity and
Incentive Compensation Plan, as may be amended or amended and restated from time
to time.

 

3



--------------------------------------------------------------------------------

(kk) “Predecessor Plans” means the MagnaChip Semiconductor Corporation 2011
Equity Incentive Plan, as amended or amended and restated from time to time, and
the MagnaChip Semiconductor LLC 2009 Common Unit Plan, as amended or amended and
restated from time to time.

(ll) “Restricted Stock” means Stock granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

(mm) “Restricted Stock Units” means an Award made pursuant to Section 7 of this
Plan of the right to receive Stock, cash or a combination thereof at the end of
the applicable Restriction Period.

(nn) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(oo) “Section 409A” means Section 409A of the Code.

(pp) “Section 409A Deferred Compensation” means compensation provided pursuant
to an Award that constitutes nonqualified deferred compensation within the
meaning of Section 409A.

(qq) “Securities Act” means the Securities Act of 1933, as amended.

(rr) “Service” means, unless such term or an equivalent term is otherwise
defined by the applicable Evidence of Award or other written agreement between a
Participant and a Participating Company applicable to an Award, Participant’s
employment or service with the Participating Company Group, whether as an
Employee, a Director or a Consultant. Unless otherwise provided by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service shall not be
deemed to have been interrupted or terminated if the Participant takes any
military leave, sick leave or other bona fide leave of absence approved by the
Company, provided that the Company shall have discretion to determine the length
of any such leave for the purposes of this definition. A Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

(ss) “Spread” means the excess of the Fair Market Value on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.

(tt) “Stock” means the common stock, par value $0.01 per share, of the Company
or any security into which such common stock may be changed by reason of any
transaction or event of the type referred to in Section 11 of this Plan.

(uu) “Stockholder” means an individual or entity that owns one or more shares of
Stock.

(vv) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which the Company at the time owns or controls, directly or
indirectly,

 

4



--------------------------------------------------------------------------------

more than 50% of the total combined voting power of the then outstanding
securities entitled to vote generally in the election of Directors in the case
of the Company or members of the board of directors or similar body in the case
of another entity represented by all classes of stock issued by such
corporation.

3. Shares Available Under this Plan.

(a) Maximum Shares Available Under this Plan.

 

  (i)

Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of shares of
Stock available under this Plan for Awards of (A) Options or Appreciation
Rights, (B) Restricted Stock, (C) Restricted Stock Units, (D) Performance Shares
or Performance Units, (E) Awards contemplated by Section 9 of this Plan, or
(F) Dividend Equivalent Rights with respect to Awards made under this Plan will
not exceed in the aggregate (x) 1,309,000 shares of Stock, plus (y) the total
number of shares remaining available for Awards under the MagnaChip
Semiconductor Corporation 2011 Equity Incentive Plan, as amended or amended and
restated from time to time, as of the Effective Date, plus (z) the Stock that is
subject to Awards granted under this Plan or the Predecessor Plans that is added
(or added back, as applicable) to the aggregate number of shares of Stock
available under this Section 3(a)(i) pursuant to the share counting rules of
this Plan. Such shares may be shares of original issuance or treasury shares or
a combination of the foregoing.

 

  (ii)

Subject to the share counting rules set forth in Section 3(b) of this Plan, the
aggregate number of shares of Stock available under Section 3(a)(i) of this Plan
will be reduced by one share of Stock for every one share of Stock subject to an
Award granted under this Plan.

(b) Share Counting Rules.

 

  (i)

Except as provided in Section 22 of this Plan, if any Award granted under this
Plan (in whole or in part) is cancelled or forfeited, expires, is settled for
cash, or is unearned, the Stock subject to such Award will, to the extent of
such cancellation, forfeiture, expiration, cash settlement, or unearned amount,
again be available under Section 3(a)(i) above.

 

  (ii)

If, after the Effective Date, any Stock subject to an award granted under the
Predecessor Plans is forfeited, or an award granted under the Predecessor Plans
(in whole or in part) is cancelled or forfeited, expires, is settled for cash,
or is unearned, the Stock subject to such award will, to the extent of such
cancellation, forfeiture, expiration, cash settlement, or unearned amount, be
available for Awards under this Plan.

 

  (iii)

Notwithstanding anything to the contrary contained in this Plan: (A) Stock
withheld by the Company, tendered or otherwise used in payment of the Exercise
Price of an Option will not be added (or added back, as applicable) to the
aggregate number of shares of Stock available under Section 3(a)(i) of this
Plan; (B) Stock withheld by the Company, tendered or otherwise used to satisfy
tax withholding will not be added (or added back, as applicable) to the
aggregate number of shares of Stock available under Section 3(a)(i) of this
Plan; (C) Stock subject to a share-settled Appreciation Right that is not
actually issued in connection with the settlement of such Appreciation Right on
the exercise thereof will not be added back to the aggregate number of shares of
Stock available under Section 3(a)(i) of this Plan; and (D) Stock reacquired by
the Company on the open market or otherwise using cash proceeds from the
exercise of Options will not be added (or added back, as applicable) to the
aggregate number of shares of Stock available under Section 3(a)(i) of this
Plan.

 

  (iv)

If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for Stock based on Fair Market Value, such Stock will
not count against the aggregate limit under Section 3(a)(i) of this Plan.

 

5



--------------------------------------------------------------------------------

(c) Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Plan, and subject to adjustment as provided in Section 11 of
this Plan, the aggregate number of shares of Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options will not
exceed 1,309,000 shares of Stock.

(d) Non-Employee Director Compensation Limit. Notwithstanding anything to the
contrary contained in this Plan, in no event will any non-employee Director in
any one calendar year be granted compensation for such Service having an
aggregate maximum value (measured at the Date of Grant as applicable, and
calculating the value of any Awards based on the grant date fair value for
financial reporting purposes) in excess of $650,000.

4. Options. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
Options. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Stock to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Exercise Price per share of Stock, which Exercise
Price (except with respect to Awards under Section 22 of this Plan) may not be
less than the Fair Market Value on the Date of Grant.

(c) Each grant will specify whether the Exercise Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Stock owned by the Optionee having a value at the time of exercise equal to the
total Exercise Price, (iii) subject to any conditions or limitations established
by the Committee, by the withholding of Stock otherwise issuable upon exercise
of an Option pursuant to a “net exercise” arrangement (it being understood that,
solely for purposes of determining the number of treasury shares held by the
Company, the Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Exercise Price from the proceeds of sale through a bank or broker on a
date satisfactory to the Company of some or all of the Stock to which such
exercise relates.

(e) Each grant will specify the period or periods of continuous Service by the
Optionee with the Participating Company Group, if any, that is necessary before
any Options or installments thereof will vest. Options may provide for continued
vesting or the earlier vesting of such Options, including in the event of the
retirement, death, Disability or termination of Service of a Participant or in
the event of a Change in Control.

(f) Any grant of Options may specify Management Objectives regarding the vesting
of such rights.

(g) Options granted under this Plan may be (i) Incentive Stock Options
(ii) Nonstatutory Stock Options or (iii) combinations of the foregoing.

(h) No Option will be exercisable more than 10 years from the Date of Grant. The
Committee may provide in any Evidence of Award for the automatic exercise of an
Option upon such terms and conditions as established by the Committee.

(i) Options granted under this Plan may not provide for any dividends or
Dividend Equivalent Rights thereon.

 

6



--------------------------------------------------------------------------------

(j) Each grant of Options will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5. Appreciation Rights.

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (i)

Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Stock or any combination thereof.

 

  (ii)

Each grant will specify the period or periods of continuous Service by the
Participant with the Participating Company Group, if any, that is necessary
before the Appreciation Rights or installments thereof will vest. Appreciation
Rights may provide for continued vesting or the earlier vesting of such
Appreciation Rights, including in the event of the retirement, death, Disability
or termination of Service of a Participant or in the event of a Change in
Control.

 

  (iii)

Any grant of Appreciation Rights may specify Management Objectives regarding the
vesting of such Appreciation Rights.

 

  (iv)

Appreciation Rights granted under this Plan may not provide for any dividends or
Dividend Equivalent Rights thereon.

 

  (v)

Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.

 

  (vi)

Each grant of Appreciation Rights will specify in respect of each Appreciation
Right a Base Price, which (except with respect to Awards under Section 22 of
this Plan) may not be less than the Fair Market Value on the Date of Grant.

 

  (vii)

No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Stock to the Participant in consideration of the performance of
services, entitling such Participant to voting, dividend and other ownership
rights (subject in particular to Section 6(g) of this Plan), but subject to the
substantial risk of forfeiture and restrictions on transfer hereinafter
described.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value on the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.

 

7



--------------------------------------------------------------------------------

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives regarding
the vesting of such Restricted Stock.

(f) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier vesting of such
Restricted Stock, including in the event of the retirement, death, Disability or
termination of Service of a Participant or in the event of a Change in Control.

(g) Any such grant or sale of Restricted Stock may require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying Award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Stock or cash, or a combination thereof, to the Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include achievement regarding
Management Objectives) during the Restriction Period as the Committee may
specify.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value on the Date of Grant.

(c) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death, Disability or termination of Service of a Participant or in
the event of a Change in Control.

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Stock deliverable upon payment of the Restricted Stock Units and will
have no right to vote them, but the Committee may, at or after the Date of
Grant, authorize the payment of Dividend Equivalent Rights on such Restricted
Stock Units on a deferred and contingent basis, either in cash or in additional
Stock; provided, however, that Dividend Equivalent Rights or other distributions
on Stock underlying Restricted Stock Units shall be deferred until and paid
contingent upon the vesting of such Restricted Stock Units.

 

8



--------------------------------------------------------------------------------

(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Stock or cash, or a combination thereof.

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

(b) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives regarding the earning of the Award.

(c) The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death, Disability or termination of Service of a Participant or in the event of
a Change in Control.

(d) Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned.

(e) The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of Dividend Equivalent Rights to the holder
thereof either in cash or in additional Stock, which Dividend Equivalent Rights
will be subject to deferral and payment on a contingent basis based on the
Participant’s earning and vesting of the Performance Shares or Performance
Units, as applicable, with respect to which such Dividend Equivalent Rights are
paid.

(f) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

9. Other Awards.

(a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may authorize the grant to any Participant of Stock
or such other awards that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Stock or factors
that may influence the value of such shares, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, awards with value and
payment contingent upon performance of any specified Participating Company,
affiliates or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the Stock or the
value of securities of, or the performance of specified Participating Companies,
affiliates or business units of Participating Companies. The Committee will
determine the terms and conditions of such awards. Stock delivered pursuant to
an award in the nature of a purchase right granted under this Section 9 will be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, Stock, other awards, notes or other
property, as the Committee determines.

 

9



--------------------------------------------------------------------------------

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

(c) The Committee may authorize the grant of Stock as a bonus, or may authorize
the grant of other awards in lieu of obligations of the Participating Company to
pay cash or deliver other property under this Plan or under other plans or
compensatory arrangements, subject to such terms as will be determined by the
Committee in a manner that complies with Section 409A.

(d) The Committee may, at or after the Date of Grant, authorize the payment of
dividends or Dividend Equivalent Rights on awards granted under this Section 9
on a deferred and contingent basis, either in cash or in additional Stock, based
upon the earning and vesting of such awards.

(e) Each grant of an award under this Section 9 will be evidenced by an Evidence
of Award. Each such Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve, and will specify the time and terms of delivery of the applicable
award.

(f) Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death, Disability or termination of Service of a Participant or
in the event of a Change in Control.

10. Administration of this Plan.

(a) This Plan will be administered by the Committee; provided, however, that
notwithstanding anything in this Plan to the contrary, the Board may grant
Awards under this Plan to non-employee Directors and administer this Plan with
respect to such Awards. The Committee may from time to time delegate all or any
part of its authority under this Plan to a subcommittee thereof. To the extent
of any such delegation, references in this Plan to the Committee will be deemed
to be references to such subcommittee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.

(c) To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more Officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
Officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate Employees to be recipients of Awards under this
Plan; and (ii) determine the size of any such Awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such Officer
for Awards granted to an Employee who is an “officer” (for purposes of
Section 16 of the Exchange Act), Director, or more than 10% “beneficial owner”
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act) of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Committee in accordance
with Section 16 of the Exchange Act; (B) the resolution providing for such
authorization shall set forth the total number of shares of Stock such
Officer(s) may grant; and (C) the Officer(s) will report periodically to the
Committee regarding the nature and scope of the Awards granted pursuant to the
authority delegated.

 

10



--------------------------------------------------------------------------------

11. Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Stock covered by outstanding Options,
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units granted hereunder and, if applicable, in the number
of and kind of shares of Stock covered by other awards granted pursuant to
Section 9 of this Plan, in the Exercise Price and Base Price provided in
outstanding Options and Appreciation Rights, respectively, in Cash Incentive
Awards, and in other Award terms, as the Committee, in its sole discretion,
exercised in good faith, determines is equitably required to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(a) any extraordinary cash dividend, stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
Awards so replaced in a manner that complies with Section 409A. In addition, for
each Option or Appreciation Right with an Exercise Price or Base Price,
respectively, greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Committee may in its discretion
elect to cancel such Option or Appreciation Right without any payment to the
person holding such Option or Appreciation Right. The Committee shall also make
or provide for such adjustments in the number of shares of Stock specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, determines is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c) of this Plan will be made only if and to the
extent that such adjustment would not cause any Option intended to qualify as an
Incentive Stock Option to fail to so qualify.

12. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any one or a combination of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total Fair
Market Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (i) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (ii) any acquisition
directly from the Company, including, without limitation, pursuant to or in
connection with a public offering of securities, (iii) any acquisition by the
Company, (iv) any acquisition by a trustee or other fiduciary under an employee
benefit plan of the Participating Company Group or (v) any acquisition by an
entity owned directly or indirectly by the Stockholders in substantially the
same proportions as their ownership of the voting securities of the Company; or

(b) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the Stockholders immediately before the
Transaction do not retain immediately after the Transaction direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding securities entitled to vote generally in the
election of Directors or, in the case of an Ownership Change Event described in
Section 2(cc)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be; or

(c) consummation of a complete liquidation or dissolution of the Company after
approval of the same by the stockholders of the Company;

 

11



--------------------------------------------------------------------------------

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (a) or (b) of this Section 12 in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more Subsidiary Corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

13. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
reference a clawback policy of the Company or provide for the cancellation or
forfeiture of an Award or the forfeiture and repayment to the Company of any
gain related to an Award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be determined by the Committee from time
to time, if a Participant, either (a) during the Participant’s Service with the
Participating Company Group, or (b) within a specified period after termination
of such Service, engages in any detrimental activity, as described in the
applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
Award or the forfeiture and repayment to the Company of any Stock issued under
and/or any other benefit related to an Award, or other provisions intended to
have a similar effect, including upon such terms and conditions as may be
required by the Committee or under Section 10D of the Exchange Act and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Stock may be traded.

14. Accommodations for Participants of Different Nationalities. In order to
facilitate the making of any grant or combination of grants under this Plan, the
Committee may provide for such special terms for Awards to Participants as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom given that Participants are expected to be
nationals of the United States of America and other countries, or to provide
Services to the Participating Company Group both within and outside of the
United States of America. Moreover, the Committee may approve such supplements
to or amendments, restatements or alternative versions of this Plan (including
sub-plans) (to be considered part of this Plan) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the secretary or other appropriate
Officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the Stockholders.

15. Transferability.

(a) Except as otherwise determined by the Committee, and subject to compliance
with Section 17(b) of this Plan and Section 409A, no Option, Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Cash Incentive Award, award contemplated by Section 9 of this Plan or Dividend
Equivalent Rights paid with respect to Awards made under this Plan will be
transferable by the Participant except by will or the laws of descent and
distribution. In no event will any such Award granted under this Plan be
transferred for value. Where transfer is permitted, references to “Participant”
shall be construed, as the Committee deems appropriate, to include any permitted
transferee to whom such Award is transferred. Except as otherwise determined by
the Committee, Options and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law or court
supervision.

 

12



--------------------------------------------------------------------------------

(b) The Committee may specify on the Date of Grant that part or all of the Stock
that is (i) to be issued or transferred by the Company upon the exercise of
Options or Appreciation Rights, upon the termination of the Restriction Period
applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer,
including minimum holding periods.

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements may include
relinquishment of a portion of such benefit. With respect to Participants who
are “officers” subject to Section 16 of the Exchange Act, if the Participant’s
benefit is to be received in the form of Stock, then, unless otherwise
determined by the Committee, the Company will withhold from the Stock required
to be delivered to the Participant, shares of Stock having a value equal to the
amount required to be withheld under applicable income and employment tax laws.
With respect to Participants who are not “officers” subject to Section 16 of the
Exchange Act, if the Participant’s benefit is to be received in the form of
Stock, then, the Company may withhold from the Stock required to be delivered to
the Participant, shares of Stock having a value equal to the amount required to
be withheld under applicable income and employment tax laws. The Stock used for
tax or other withholding will be valued at an amount equal to the Fair Market
Value of such Stock on the date the benefit is to be included in Participant’s
income. In no event will the Fair Market Value of the Stock to be withheld and
delivered pursuant to this Section 16 exceed the minimum amount required to be
withheld, unless (i) an additional amount can be withheld and not result in
adverse accounting consequences, (ii) such additional withholding amount is
authorized by the Committee, and (iii) the total amount withheld does not exceed
the Participant’s estimated tax obligations attributable to the applicable
transaction. Participants will also make such arrangements as the Company may
require for the payment of any withholding tax or other obligation that may
arise in connection with the disposition of Stock acquired upon the exercise of
Options.

17. Compliance with Section 409A.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Participants. This Plan and any grants made hereunder will be administered in a
manner consistent with this intent. Any reference in this Plan to Section 409A
will also include any regulations or any other formal guidance promulgated with
respect to such section by the U.S. Department of the Treasury or the Internal
Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any Section 409A Deferred Compensation payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any Section 409A Deferred Compensation payable to
a Participant or for a Participant’s benefit under this Plan and grants
hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A), (i) the Participant will be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company makes a good
faith determination that an amount payable hereunder constitutes Section 409A
Deferred Compensation the payment of which is required to be delayed pursuant to
the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company will not pay such amount on the
otherwise scheduled

 

13



--------------------------------------------------------------------------------

payment date but will instead pay it, without interest, on the tenth business
day of the seventh month after such separation from service.

(d) Solely with respect to any Award that constitutes Section 409A Deferred
Compensation and that is payable on account of a Change in Control (including
any installments or stream of payments that are accelerated on account of a
Change in Control), a Change in Control shall occur only if such event also
constitutes a “change in the ownership,” “change in effective control,” and/or a
“change in the ownership of a substantial portion of assets” of the Company as
those terms are defined under Treasury Regulation §1.409A-3(i)(5), but only to
the extent necessary to establish a time and form of payment that complies with
Section 409A, without altering the definition of Change in Control for any
purpose in respect of such Award.

(e) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this Plan and
grants hereunder as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, a Participant
will be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on a Participant or for a Participant’s account in
connection with this Plan and grants hereunder (including any taxes and
penalties under Section 409A), and neither the Company nor any of its affiliates
will have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties.

18. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to Participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the New York
Stock Exchange or, if the Stock is not traded on the New York Stock Exchange,
the principal national securities exchange upon which the Stock is traded or
quoted, all as determined by the Board, then, such amendment will be subject to
Stockholder approval and will not be effective unless and until such approval
has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Options or the Base Price of outstanding Appreciation Rights, or
cancel outstanding “underwater” Options or Appreciation Rights (including
following a Participant’s voluntary surrender of “underwater” Options or
Appreciation Rights) in exchange for cash, other awards or Options or
Appreciation Rights with an Exercise Price or Base Price, as applicable, that is
less than the Exercise Price of the original Options or Base Price of the
original Appreciation Rights, as applicable, without Stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Options and
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 11 of this Plan. Notwithstanding any provision of this
Plan to the contrary, this Section 18(b) may not be amended without approval by
the Stockholders.

(c) If permitted by Section 409A, but subject to the paragraph that follows,
including in the case of termination of employment or service, or in the case of
unforeseeable emergency or other circumstances or in the event of a Change in
Control, to the extent a Participant holds an Option or Appreciation Right not
immediately exercisable in full, or any Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Cash Incentive Awards, Performance Shares or
Performance Units which have not been fully earned, or any Dividend Equivalent
Rights or other awards made pursuant to Section 9 of this Plan subject to any
vesting schedule or transfer restriction, or who holds Stock subject to any
transfer restriction imposed

 

14



--------------------------------------------------------------------------------

pursuant to Section 15(b) of this Plan, the Committee may, in its sole
discretion, provide for continued vesting or accelerate the time at which such
Option, Appreciation Right or other award may vest or be exercised or the time
at which such substantial risk of forfeiture or prohibition or restriction on
transfer will lapse or the time when such Restriction Period will end or the
time at which such Cash Incentive Awards, Performance Shares or Performance
Units will be deemed to have been earned or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such Award.

(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any Award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will materially impair the rights of any Participant without his or
her consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder and not exercised in full on
the date of termination.

19. Choice of Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and each
Evidence of Award shall be governed by the laws of the State of Delaware,
without regard to its conflict of law rules.

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plans, provided that outstanding awards granted under the
Predecessor Plans will continue unaffected following the Effective Date. No
grant will be made under this Plan on or after the tenth anniversary of the
Effective Date, but all grants made prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan. For clarification
purposes, the terms and conditions of this Plan shall not apply to or otherwise
impact previously granted and outstanding awards under the Predecessor Plans, as
applicable.

21. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional Stock pursuant to
this Plan. The Committee may provide for the elimination of fractions or for the
settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with Participating Company Group, nor
will it interfere in any way with any right any Participating Company would
otherwise have to terminate such Participant’s employment or other service at
any time.

(c) Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option that was intended to qualify as
an Incentive Stock Option from qualifying as such, that provision will be null
and void with respect to such Option. Such provision, however, will remain in
effect for other Options and there will be no further effect on any provision of
this Plan.

(d) No Award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or shares thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

(e) Absence on leave approved by a duly constituted Officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any Employee for any purposes of this Plan or Awards granted
hereunder.

(f) No Participant will have any rights as a Stockholder with respect to any
Stock subject to Awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such Stock upon the
share records of the Company.

 

15



--------------------------------------------------------------------------------

(g) The Committee may condition the grant of any Award or combination of Awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Participating Company Group to the Participant.

(h) Except with respect to Options and Appreciation Rights, the Committee may
permit Participants to elect to defer the issuance of Stock under this Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan and which are intended to comply with the requirements of
Section 409A. The Committee also may provide that deferred issuances and
settlements include the crediting of Dividend Equivalent Rights or interest on
the deferral amounts.

(i) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any Award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.

22. Share-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other share or share-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Participating Company Group. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A. The Awards so granted may reflect the original terms
of the awards being assumed or substituted or converted for and need not comply
with other specific terms of this Plan, and may account for Stock substituted
for the securities covered by the original awards and the number of shares
subject to the original awards, as well as any exercise or purchase prices
applicable to the original awards, adjusted to account for differences in stock
prices in connection with the transaction.

(b) In the event that a company acquired by the any Participating Company or
with which any Participating Company merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not Employees or Directors of the
Participating Company Group prior to such acquisition or merger.

(c) Any Stock that is issued or transferred by, or that are subject to any
awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) of this Plan will not reduce the Stock available for
issuance or transfer under this Plan or otherwise count against the limits
contained in Section 3 of this Plan. In addition, no Stock subject to an award
that is granted by, or becomes an obligation of, the Company under Sections
22(a) or 22(b) of this Plan, will be added to the aggregate limit contained in
Section 3(a)(i) of this Plan.

*****

 

16